In re: Jerry Monroe Selph applying for writ of mandamus and habeas corpus.
Writ refused. The showing made does not warrant the exercise of our supervisory jurisdiction.
BARHAM, J.,
concurs. While I do not agree with the holding of the United States Supreme Court in Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (June, 1969), it is not only apposite but fits the instant case like a glove. That ruling, however, was not made retroactive, and I believe we should give it prospective effect only. I concur in order that the trial courts may he alerted to the possible effect of that case upon receiving guilty pleas with or without benefit of counsel.